Title: To George Washington from William Milnor, 27 December 1774
From: Milnor, William
To: Washington, George

 

Hnble Sir
Philada Decem. 27th 1774

I receivd your favour yesterday with your Order on Mr James Tilghman for £20.12.6 which I will deliver the first Oppertunity, & shall carefully comply with every request in your letter I have sent you herewith 7 pamphlets the Cost of the whole are six shills. which I have Charged to your Acct, the Drums &c. Comes in Capt. James Cobourn who sails from here, the latter end of this week, as he stops at Dumfries first, I shall order him to leave those for prince William with Mr Wm Grason agreable to your directions. I am Dr sir in hast Your Most Obdt humle Sert

William Milnor


the post Just going of.

